Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 1 of 27 PageID #: 4059




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA

  PEOPLE FOR THE ETHICAL              )
  TREATMENT OF ANIMALS, INC.,         )
                                      )
                    Plaintiff,        )
  v.                                  )
                                      )
  WILDLIFE IN NEED AND                )    Cause No. 4:17-cv-00186-RLY-DML
  WILDLIFE IN DEED, INC.,             )
  TIMOTHY L. STARK, AND               )
  MELISA D. STARK,                    )
                                      )
                    Defendants.       )

              OMNIBUS BRIEF IN SUPPORT OF PLAINTIFF’S MOTIONS
              FOR SANCTIONS, CONTEMPT, CHANGE IN OWNERSHIP
                   OF BIG CATS, AND ORDER TO SHOW CAUSE
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 2 of 27 PageID #: 4060



                                                        TABLE OF CONTENTS

  TABLE OF CONTENTS ....................................................................................................................... ii
  TABLE OF AUTHORITIES ................................................................................................................iii
  PRELIMINARY STATEMENT AND REQUEST FOR RELIEF........................................................ 1
  FACTUAL AND PROCEDURAL BACKGROUND ........................................................................... 3
       A. Defendants Have a Pattern of Obstruction and Defiance ............................................................. 3
       B. Defendants and Their Co-Conspirator, Mr. Lowe, Lack Credibility. .......................................... 5
       C. Defendants and Their Co-Conspirator, Mr. Lowe, Willfully and Knowingly Violated this
          Court’s Preservation Order. .......................................................................................................... 6
       D. Mr. Lowe’s Control Over the Big Cats Threatens Their Safety and Well-Being. ....................... 8
  ARGUMENT ....................................................................................................................................... 12
  I.      Defendants Should Be Sanctioned for Willfully Violating the Preservation Order and
          Jeopardizing the Integrity of these Proceedings........................................................................... 12
       A. The Court May Issue a Default Judgment to Sanction Defendants’ Bad Faith, Willful
          Misconduct Under Its Inherent Authority. ................................................................................. 12
       B. Defendants’ Defiance Will Not Be Deterred by Lesser Sanctions. ............................................ 15
       C. The Court Should Order the Big Cats Transferred to Reputable Sanctuaries. ........................... 15
       D. Defendants Should Be Required to Compensate PETA for All Costs Incurred Since the
          Unlawful Transfer Through the Adjudication of this Motion. ................................................... 16
  II.     This Court Can and Should Hold Defendants in Contempt and Order Mr. Lowe to Show Cause
          Why He Should Not Be Held In Contempt. ................................................................................. 17
       A. Defendants Should Be Held in Contempt for Violating the Court’s Preservation Order. .......... 17
           1. The Preservation Order Unambiguously Required Defendants to Retain Possession,
              Custody, and Control Over the Big Cats They Possessed When the Order Was Issued. ...... 17
           2. Defendants Violated the Preservation Order. ........................................................................ 19
           3. Defendants’ Violation of the Preservation Order Was Significant. ....................................... 19
           4. Defendants Failed to Take Steps to Comply with the Preservation Order. ........................... 20
       B. Mr. Lowe Should Be Required to Show Cause Why He Should Not Be Held in Contempt for
          Aiding and Abetting ................................................................................................................... 20
           1. Mr. Lowe Had Actual Knowledge of the Court’s Order. ...................................................... 21
           2. Mr. Lowe Worked in Active Concert or Participation with Defendants to Violate the
              Preservation Order. ................................................................................................................ 21
  CONCLUSION AND REQUEST FOR RELIEF ................................................................................ 22




                                                                           ii
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 3 of 27 PageID #: 4061



                                                      TABLE OF AUTHORITIES

  Cases
  Arbuckle Adventures, LLC, AWA Docket No. 16-0003,
         2018 WL 2289343 (U.S.D.A. May 2, 2018) .......................................................................... 10

  Bailey v. Roob, 567 F.3d 930 (7th Cir. 2009) ...................................................................................... 17

  Chambers v NASCO, Inc., 501 U.S. 32 (1991) .................................................................................... 12

  Cooper v. United Vaccines, Inc., 117 F. Supp. 2d 864 (E.D. Wis. 2000) ............................................ 18

  F.T.C. v. Trudeau, 579 F.3d 754 (7th Cir. 2009) ................................................................................. 17

  Fuery v. City of Chicago, 900 F.3d 450 (7th Cir. 2018) .......................................................... 12, 13, 14

  Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178 (2017) ....................................................... 16

  Hal Commodity Cycles Mgmt. Co. v. Kirsh, 825 F.2d 1136 (7th Cir. 1987) ....................................... 12

  Link v. Wabash R. Co., 370 U.S. 626 (1962) ....................................................................................... 12

  McComb v. Jacksonville Paper Co., 336 U.S. 187 (1949) ..................................................................... 18

  Monsanto Prod. Supply LLC v. Rosentreter, No. 3:14-cv-303038,
        2016 WL 4197573 (C.D. Ill. Aug. 9, 2016) ........................................................................... 18

  Prima Tek II, LLC v. Klerk’s Plastic Industries, B.V., 525 F.3d 533 (7th Cir. 2008).......................... 17

  S.E.C. v. Homa, 514 F.3d 661 (7th Cir. 2008) ..................................................................................... 20

  Szabo v. U.S. Marine Corp., 819 F.2d 714 (7th Cir. 1987) .................................................................... 18

  Tucker v. Williams, 682 F.3d 654 (7th Cir. 2012) ............................................................................... 12

  Waffenschmidt v. MacKay, 763 F.2d 711 (5th Cir. 1985) ................................................................... 20

  Statutes
  7 U.S.C. § 2133 .................................................................................................................................... 10
  Rules
  Fed. R. Civ. P. 65(d)(2)(C) .................................................................................................................. 21
  Fed. R. Evid. 609(a)(1)(A) ..................................................................................................................... 5
  Regulations
  9 C.F.R. § 2.1 ....................................................................................................................................... 10
  9 C.F.R. § 2.3 ....................................................................................................................................... 10
  9 C.F.R. § 2.11 ..................................................................................................................................... 10
  9 C.F.R. § 2.131 ..................................................................................................................................... 6




                                                                             iii
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 4 of 27 PageID #: 4062



          Plaintiff People for the Ethical Treatment of Animals, Inc. (“PETA”), by and through its

  counsel, submits this brief in support of four motions that seek various relief for harms arising out of

  Defendants Wildlife in Need and Wildlife in Deed, Inc. (“WIN”), Timothy L. Stark, and Melisa

  D. Stark (collectively, “Defendants”) and non-party Jeff Lowe conspiring to transfer the lions,

  tigers, or hybrids thereof (“Big Cats”) at issue in this lawsuit in violation of this Court’s Consent

  Order Preserving Evidence and Withdrawing Rule 27 Petition, PETA v. Wildlife in Need and Wildlife

  in Deed, Inc., et al., Case No. 4:17-mc-00003-RLY-DML ECF No. 27 (S.D. Ind. Sept. 18, 2017)

  (“Preservation Order.”)1

                 PRELIMINARY STATEMENT AND REQUEST FOR RELIEF

          This Court’s Preservation Order is plain and straightforward:




  On February 19, 2019, after learning of Red River Safari, a new partnership between the Defendants

  and third-party Jeff Lowe, PETA provided notice to Mr. Lowe of the Order’s existence and of the

  limitations that it imposed on the Defendants’ ability to transfer ownership of the Big Cats at issue in

  this case.

          Despite the restrictions of Preservation Order, Defendant Tim Stark and Mr. Lowe now

  apparently believe they can escape its coverage. On April 11, 2019, Mr. Stark purportedly transferred

  title to all the Big Cats in Defendants’ possession to Mr. Lowe. ECF No. 205, at 9. Having attempted

  to purge the central evidence in this case, Mr. Stark now claims that dismissal is warranted since the

  transfer mooted “the basis upon which PETA had grounds to bring this action.” Id. at 9


  1
    Pursuant to Local Rule 37-1 counsel for the parties have been unable to reach an accord on the
  issues advanced in this motion. In an attempt to resolve this matter with Mr. Lowe, counsel for
  PETA sent him a letter on May 21, 2019, but have received no response.


                                                     1
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 5 of 27 PageID #: 4063



         Mr. Stark is wrong that this stunt has mooted the lawsuit. The parties do, however, agree on

  one thing: Defendants’ and Mr. Lowe’s actions mean that this case should come to an end. Given this

  latest malfeasance, which takes place against the backdrop of Defendants’ long-history of defiance

  of this Court’s orders, and their incipient plans to move their operations and Big Cats to start Red

  River Safari in Oklahoma, PETA hereby respectfully requests that this Court grant all of PETA’s

  four motions and enter findings and orders as follows:

         1. Finding Defendants willfully and with bad faith violated the Preservation Order

             (see infra Sect. I.A-B at 12-16 and Sect. II.A at 17-19);

         2. Finding Mr. Lowe had actual knowledge of the Preservation Order (see infra

             Sect. II.B.1 at 21);

         3. Finding Mr. Lowe aided and abetted Defendants’ violation of the Preservation Order

             (see infra Sect. II.B.2 at 21);

         4. Entering terminating sanctions consisting of a default judgment in PETA’s favor

             against all Defendants (see infra Sect. I.A-B at 12-16), which provides the following

             relief:

                 a. A permanent injunction against Defendants and Mr. Lowe that terminates their

                       ownership or possessory rights in the Big Cats (see infra Sect. I.C at 16);

                 b. Appoints a guardian ad litem to identify reputable wildlife sanctuaries and to

                       determine the most appropriate placement for the forfeited Big Cats, consistent

                       with the animals’ best interests (see infra Sect. I.C at 16); and

                 c. Awards PETA the costs and attorney’s fees incurred as a result of Defendants’

                       violation of the Preservation Order (see infra Sect. I.D at 16);




                                                     2
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 6 of 27 PageID #: 4064



         5. Finding Defendants in contempt for violating the Preservation Order (see infra Sect.

              II.A at 17-20); and

         6. Entering a Show Cause Order against Mr. Lowe requiring him to show cause why he

              should not be held in contempt for aiding and abetting Defendants’ violation of the

              Preservation Order (see infra, Sect. II.B at 20-22).

                        FACTUAL AND PROCEDURAL BACKGROUND

         A.      Defendants Have a Pattern of Obstruction and Defiance

         PETA filed this suit to bring a permanent end to Defendants’ abuse and neglect of Big Cats

  and to secure the safety of the Big Cats in Defendants’ possession by having them transferred to

  reputable wildlife sanctuaries. ECF No. 1 at 26. On September 18, 2017, the Court, with the

  parties’ consent, entered the Preservation Order the parties had negotiated through counsel, which

  required Defendants to “preserve all tangible and documentary evidence relating to

  (and including) the tigers, lions, and hybrids thereof in [their] possession, custody, and control”

  (emphasis added).

         Defendants have never moved to clarify or set aside the Preservation Order.

         On February 12, 2018, the Court issued the Preliminary Injunction, prohibiting Defendants

  from engaging in three specific forms of a “take” under the Endangered Species Act (“ESA”).

  ECF No. 89. During the pendency of this action, Defendants may not declaw the Big Cats.

  Id. at 17. They may not publicly display any Big Cat Cub under the age of eighteen months or

  allow any person, other than Defendants or their employees, to have “any physical contact with a

  Big Cat Cub.” Id. at 18. They may not prematurely separate any Big Cat Cubs from their mothers

  without medical necessity and proper notice to the Court. Id.

         Mr. Stark has referred to the Preliminary Injunction as “bullshit.” ECF No. 193 at 5.

  Unsurprisingly, Defendants have been held in contempt for violating it, and have been


                                                    3
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 7 of 27 PageID #: 4065



  reprimanded or sanctioned on eight other occasions for discovery misconduct. See ECF No. 51

  (Jan. 1, 2018) (granting motion to compel and awarding fees); ECF No. 73 (Jan. 19, 2018)

  (prohibiting Defendants from introducing evidence at preliminary injunction hearing as sanction

  for discovery misconduct and taking under advisement the issue of Defendants’ prior violation of

  the Preservation Order and noting “The defendants have engaged in a pattern of obstreperous

  behavior to thwart PETA’s discovery efforts, have failed in their obligations under the discovery

  rules, and have defied this court’s discovery orders.”); ECF No. 94 (Mar. 12, 2018) (setting

  hearing and requiring Defendants to show cause regarding sanctions and discovery violations and

  noting “The defendants’ failures to comply with discovery—and their apparent intention to

  continue to refuse to comply—threaten the orderly prosecution and defense of this case.”);

  ECF No. 113 (May 8, 2018) (entry of order from show cause hearing granting in part motion to

  compel and taking under advisement sanctions and noting, “The court notes that certain statements

  made by Mr. and Mrs. Stark at the show cause hearing regarding the availability of documents or

  computers were inconsistent with each other, causing the court to continue to be concerned about

  the completeness and accuracy of their representations regarding their discovery efforts in the past

  and their intent to comply in the future.”); ECF No. 162 (Sept. 12, 2018) (awarding fees on motion

  to compel); ECF No. 178 (Nov. 9, 2018) (granting motion to compel and taking under advisement

  sanctions and noting (“The court agrees with PETA that the defendants continue to defy the court’s

  orders and shirk their discovery obligations.”); ECF No. 191 (Mar. 26, 2019) (granting motion to

  compel and awarding fees and recognizing Mr. Stark’s “misguided views about . . . the

  consequences of failing to abide by court orders”); and ECF No. 193 (Mar. 27, 2019) (holding

  Defendants in contempt for violating the Preliminary Injunction).




                                                   4
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 8 of 27 PageID #: 4066



          B.      Defendants and Their Co-Conspirator, Mr. Lowe, Lack Credibility.

          Mr. Stark and Mr. Lowe both have a history of dishonesty. Mr. Stark has “demonstrated his

  willingness to lie to the court.” ECF No. 193 at 8. Mr. Lowe is a convicted felon who defrauded a

  charity out of more than one million dollars in goods.2 In discovery, both individual Defendants

  have denied the existence of Red River Safari, the zoo-type facility they are constructing with

  Mr. Lowe and publicly promoting in Thackerville, Oklahoma. Compare T. Stark Tr. 20:17-22:16

  (“Q. What is Red River Safari? A. Nothing. . . . It’s a hypothetical situation, and if you continue

  to ask questions about it, this deposition will be over. . . . I am not going to sit here and play games

  over hypothetical situations. So there is nothing there. So I’ll tell you straight up right now. Red

  River Safari, I’m not going to ask—answer questions about it. It’s none of your damn business,

  and it’s just that simple. It does not exist.”) attached to the Smith Decl. as Exhibit 24, with Jeff

  Negan Lowe, Facebook (May 20, 2019) (“The Wynnewood park has some water issues (too much

  of it) but the Thackerville build continues.”), attached to the Smith Decl. as Exhibit 5; Jeff Negan

  Lowe, Facebook (May 13, 2019) (“Beautiful day for building cages!”), attached to the Smith Decl.

  as Exhibit 6; and Jeff Negan Lowe, Facebook (May 5, 2019) (“The majority of the land clearing

  is finished. Now comes the fun part! Calling all welders and cage builders to Thackerville!”),

  attached to the Smith Decl. as Exhibit 7.

          Defendants and Mr. Lowe share a deep disdain for PETA. See, e.g., Jeff Negan Lowe,

  Facebook (May 20, 2019) (“We can all bombard the IRS with complaints against a non profit

  entity like PETA from terrorizing small businesses in America.”), attached to the Smith Decl. as

  Exhibit 8; PETA-WIN_005563, Wildlife In Need, Inc., Facebook (Aug. 10, 2017) (calling on



  2
   Mr. Lowe’s indictment, plea agreement, and conviction are attached to the Declaration of Asher
  Smith (“Smith Decl.”) as Exhibits 1-3, and are relevant and admissible pursuant to
  Fed. R. Evid. 609(a)(1)(A).


                                                     5
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 9 of 27 PageID #: 4067



  active and retired military veterans to “help us fight” PETA, who they term a “terrorist group”),

  available at https://www.facebook.com/WildlifeinNeed.Inc/videos/1418300388218390/;3 and

  ECF No. 204, Ex. 19 (Mr. Stark refers to PETA as “walking human flesh devils”). Determined to

  deny PETA the relief it seeks, Mr. Stark has vowed that as long as he is “breathing,” PETA would

  “not confiscate as much as a damn field mouse off [his] property.” Id. Like Defendants, Mr. Lowe

  makes his living harming and harassing Big Cats, including by prematurely separating Big Cat

  Cubs from their mothers and by forcing Big Cat Cubs to participate in encounters with the public.

  Lowe Tr. 100:13-101:8, 103:8-105:12, attached to the Smith Decl. as Exhibit 4.4

         C.      Defendants and Their Co-Conspirator, Mr. Lowe, Willfully and Knowingly
                 Violated this Court’s Preservation Order.

         On April 11, 2019, Mr. Stark transferred title to all of Defendants’ Big Cats to Mr. Lowe,

  with the intent to transfer physical possession of the Big Cats in the future. ECF No. 205, at 9.

  Defendants have not produced the transfer documentation in discovery. The nearly illegible transfer

  document filed with the Court, ECF No. 205-19, shows that Defendants have transferred ownership

  of twenty-three Big Cats, the total known to PETA to exist. The address noted for Mr. Lowe is the

  site of Greater Wynnewood Exotic Animal Park, Mr. Lowe’s facility in Wynnewood, Oklahoma. The

  paperwork appears to state, near the bottom of each page beside an asterisk, that these animals will




  3
    PETA will provide a copy of this video on DVD upon the Court’s request.
  4
    The USDA considers events like Tiger Baby Playtime, as conducted by Defendants and
  Mr. Lowe, to be illegal. See, e.g., ECF No. 210-2 (USDA complaint against Mr. Stark seeking
  revocation of his exhibitor’s license for violating 9 C.F.R. § 2.131(b)(1) by “caus[ing] trauma,
  behavioral stress, physical harm, or unnecessary discomfort” to Big Cats; violating 9 C.F.R.
  § 2.131(c)(1) by exhibiting Big Cats “without any distance or barriers” between them and the
  public, and by causing multiple injuries; violating 9 C.F.R. § 2.131(c)(3) by exposing Big Cats “to
  rough or excessive public handling” and by not allowing Big Cat cubs and juvenile Big Cats an
  adequate rest period; and violating 9 C.F.R. § 2.131(b)(2)(i) by “us[ing] physical abuse” to handle
  Big Cats).


                                                   6
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 10 of 27 PageID #: 4068



   be moved at a later date. Presumably, they will be moved to Oklahoma, either to Mr. Lowe’s

   Wynnewood facility, or to Red River Safari in Thackerville.

           Defendants concealed the transfer until May 14, 2019. ECF Nos. 205, 205-19. In failing to

   timely disclose the material change in circumstances, Defendants ensured that PETA would continue

   to devote considerable time and resources preparing their expert disclosures, which are due

   May 31, 2019. Although the corporate defendant and Melisa Stark claim they had no knowledge of

   the transfer until this time, ECF No. 205, Mr. Stark is the executive officer of the corporate defendant,

   its primary decision maker and its principal. The corporate defendant and Melisa Stark likewise claim

   they had no ownership or control over the Big Cats to prevent the transfer, id., though all Defendants

   jointly answered this litigation by admitting, among other things, that the corporate defendant owns

   and exhibits the Big Cats at issue. ECF No. 23 at ¶ 1 (referring back to Complaint, ECF No. 1, at ¶ 13

   (“Wildlife in Need owns and exhibits the Big Cats that are the subject of this action.”).

           Defendants claim the transfer was motivated by Mr. Stark’s “health issues” and by

   Defendants’ failure to employ an attending veterinarian to care for the Big Cats. ECF No. 205 at 9.

   In short, Defendants concede that they are unable to provide the Big Cats with adequate care.

   However, this explanation does not explain why they effectuated the transfer, as the change in

   ownership did not remedy either issue. Prior to Mr. Stark’s two-day hospitalization, both Mr. Stark

   and Mr. Lowe were spending most or all of their time in Oklahoma. Thus, neither was in a position

   to provide the Big Cats day-to-day care. Further, since Mr. Lowe is not a veterinarian, his ownership

   of the Big Cats did not somehow suddenly cure Defendants’ failure to secure the services of a

   veterinarian capable of caring for the Big Cats.




                                                      7
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 11 of 27 PageID #: 4069



          D.      Mr. Lowe’s Control Over the Big Cats Threatens Their Safety and
                  Well-Being.

          Mr. Lowe is a self-proclaimed “Big Cat hoarder” and is not likely to part willingly with his

   ownership interest in Defendants’ Big Cats. Lowe Tr. 118:2-4 (“I’m a cat hoarder. When I have a

   cat born, I want to keep my cat.”).

          Mr. Lowe has previously aided and abetted the spoliation of evidence and violation of a

   court order by parties in other litigation brought by PETA under the ESA. See PETA’s Emergency

   Motion for Preservation Order and Order to Show Cause Why Joseph Maldonado, Jeffrey Lowe,

   and the Greater Wynnewood Exotic Animal Park Should Not Be Held in Contempt, People For

   The Ethical Treatment of Animals, Inc. v. Dade City’s Wild Things, Inc. et al., 8:16-cv-02899-

   CEH-AAS [hereinafter “PETA v. DCWT”], ECF No. 95 (M.D. Fla., Aug. 28, 2017) (detailing the

   role Mr. Lowe’s facility played in receiving spoliated Big Cats), attached to the Smith Decl. as

   Exhibit 9; Order, PETA v. DCWT, ECF No. 96 (M.D. Fla., Aug. 31, 2017) (granting emergency

   preservation order), attached to the Smith Decl. as Exhibit 10; and Report and Recommendation,

   PETA v. DCWT, ECF No. 230 (M.D. Fla., Mar. 2, 2018) (recommending terminating sanctions on

   pre-amended complaint for defendants’ bad faith and willful transfer of tigers at issue in ESA

   litigation to Mr. Lowe’s Greater Wynnewood Animal Park), attached to the Smith Decl. as

   Exhibit 11;5 see also Lowe Tr. 78:17-6 (Mr. Lowe testified that his business partner “typically

   wouldn’t accept a large number of cats without okaying it through [Mr. Lowe]” and admitted that

   he was consulted prior to the transfer of “the Dade City cats.”).



   5
    When PETA was granted leave to file an amended complaint, the Report and Recommendation
   was remanded for further consideration of the procedural issues. See PETA v. DCWT, ECF No. 254
   (M.D. Fla., Jun. 6, 2018), attached to the Smith Decl. as Exhibit 12. The parties provided briefing
   “addressing what impact PETA’s second amended complaint has on the findings and conclusions
   in the report and recommendation,” and are awaiting an updated report and recommendation. See
   PETA v. DCWT, ECF No. 258 (M.D. Fla., Jun. 8, 2018, attached to the Smith Decl. as Exhibit 13.


                                                    8
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 12 of 27 PageID #: 4070



          After Mr. Lowe took control of the big cats at issue in this prior suit, he demanded a hefty

   ransom for the return of the animals. Jeff Lowe, Facebook (Aug. 5, 2017) (“We have offered PeTA

   the tigers on ONE CONDITION that they have refused. Pay us $1900 a day for every day that

   19 cats have been here. Pay us the $5000 it cost us to tranquilize and unload them. Pay us another

   $5000 to tranquilize them and re-load them. And reimburse me for the steel we bought to house

   them. They refused this proposal.”), attached to the Smith Decl. as Exhibit 14. He also threatened

   to intermingle the tigers at issue with others at his park. Jeff Lowe, Facebook (July 27, 2017)

   (“I think it’s time to move 19 of our tigers in with 19 Florida tigers. Let the expert, Jay Pratte sort

   them out.”), attached to the Smith Decl. as Exhibit 15. After the tigers were transferred to a

   reputable sanctuary, Mr. Lowe falsely claimed his partner had passed off so-called “junk tigers”

   in place of the ones at issue in the suit. Jeff Negan Lowe, Facebook (Nov. 16, 2018) (“He even

   burned you on the Sterns (sic) cats from Dade City. You think he sent them to Pat Craigs? (sic)

   Think again. He sent 19 maimed and fixed tigers, and he kept all 19 young healthy tigers and

   screwed you into taking care of what he considered “junk tigers” in fact you did it twice and just

   gave me even more room to bring in healthy breeders!!!!”), attached to the Smith Decl. as

   Exhibit 16. There, PETA created an extensive photographic inventory from publicly available

   photographs to ensure that the proper tigers were transferred to the sanctuary. Here, PETA would

   have to do the same to identify Defendants’ Big Cats if they were integrated into Mr. Lowe’s

   extensive inventory.

          If he were ordered to surrender the Big Cats after they were moved to Oklahoma, Mr. Lowe

   could capitalize on any information asymmetry by passing off Big Cats of his own as those

   formerly belonging to Defendants. In doing so, Mr. Lowe would benefit by diversifying his

   breeding gene pool.




                                                     9
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 13 of 27 PageID #: 4071



          Mr. Lowe is highly motivated to transfer the Big Cats to Oklahoma because his USDA

   license does not allow him to display the Big Cats in Indiana. His USDA license (73-C-0230)

   permits him to conduct regulated activity only at 25803 NCR 3250, Wynnewood, OK. The AWA’s

   regulations provide that “[l]icenses are issued to specific persons for specific premises and do not

   transfer upon change of ownership, nor are they valid at a different location.” 9 C.F.R. § 2.5(d).

   Thus, in order to display the Big Cats on Defendants’ property, Mr. Lowe would be required to

   apply to the USDA to add a new site to his existing license.

          He likely cannot do so. Licensees who wish to add a new site to an existing license must

   satisfy the same requirements as those required for an initial AWA license, which requires that the

   applicant demonstrate that its facilities comply with the AWA and its regulations. 7 U.S.C. § 2133;

   9 C.F.R. §§ 2.1, 2.3, 2.11; see also Arbuckle Adventures, LLC, AWA Docket No. 16-0003,

   2018 WL 2289343, at *1 (U.S.D.A. May 2, 2018) (noting that the USDA may add a second site

   to the respondent’s AWA license once the respondent “establishes to [the USDA] during an

   inspection that it is in compliance with the [AWA] and the Regulations and Standards”). Mr. Lowe

   satisfying these requirements at WIN is likely an impossibility. Upon information and belief, the

   USDA has been unable to conduct inspections at WIN since Mr. Stark’s March 29, 2017, refusal

   to allow inspectors to enter the property with the armed officers the agency requires for the

   inspector’s protection. See PETA Exhibit 8C (USDA report of March 29, 2017, inspection of Tim

   Stark and Wildlife in Need), attached to the Smith Decl. as Exhibit 17.

          Mr. Lowe would also be ineligible to add a new site to his existing license because of a

   prohibition on issuing a license to any applicant who has violated local laws pertaining to the

   ownership of animals. See 9 C.F.R. § 2.11(a)(6). In 2017, Mr. Lowe attempted to establish a big

   cat cub petting operation in Las Vegas. His Las Vegas home was raided by local law enforcement




                                                   10
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 14 of 27 PageID #: 4072



   and at least two tiger cubs and a lemur were confiscated. Mr. Lowe was charged with three counts

   of unlawful possession of wild animals, which led to his arrest on April 4, 2018.6 Mr. Lowe entered

   a “submit” plea, received a suspended sentence for one year, and was assessed $2500 in restitution

   per count and given a stay out of trouble order.7 Lowe was also charged with one count of doing

   business without a license, to which he pleaded nolo contendere.8 The Las Vegas Municipal Court

   found him guilty on April 5, 2018, and issued a suspended jail sentence, $2500 in restitution, and

   a stay out of trouble order.9 On April 12, 2018, Dave Bailey from the Las Vegas City Attorney’s

   Office confirmed to PETA via telephone that these charges would not be dismissed and that

   ownership of the confiscated animals had been transferred to the City of Las Vegas. Smith Decl.,

   ¶ 25. On November 14, 2018, a bench warrant was issued for Lowe’s arrest after he failed to appear

   in Las Vegas Municipal Court for a hearing related to these charges, and as of the date of this

   motion, that warrant was still active.10 Smith Decl., ¶ 27.


   6
     See Las Vegas Municipal Court, Case No. C1184662A – Jeffery (sic) Lee Lowe (Nov. 16, 2017),
   attached to the Smith Decl. as Exhibit 18; Las Vegas Municipal Court, Case No. C1184663A –
   Jeffery (sic) Lee Lowe (Nov. 16, 2017), attached to the Smith Decl. as Exhibit 19; Las Vegas
   Municipal Court, Case No. C1184664A – Jeffery (sic) Lee Lowe (Nov. 16, 2017), attached to the
   Smith Decl. as Exhibit 20.
   7
     A “submit” plea, otherwise known as a submittal, is when the defendant submits to the authority
   of the court on a specific charge and is ordered to stay out of trouble for a fixed period of time,
   and comply with other court-ordered requirements, such as paying a fine. Unlike in other
   jurisdictions, a submittal in Las Vegas Municipal Court is akin to a stayed adjudication in that the
   court also imposes a suspended sentence, and may reduce the charge to a lesser offense instead of
   dismissing it entirely. See Pandullo Law, Plea Negotiations, available at
   https://web.archive.org/web/20171119223342/http://www.pandullolaw.com:80/criminal-
   defense/plea-negotiations/, attached to the Smith Decl. as Exhibit 21; Mr. Lowe’s pleas are
   indicated in Exhibits 18-20 to the Smith Declaration.
   8
     See Las Vegas Municipal Court, Case No. C1185093A – Jeffery (sic) Lee Lowe (Dec. 14, 2017),
   attached to the Smith Decl. as Exhibit 22.
   9
     Id.
   10
       City of Las Vegas Marshal – Warrant Search, Jeffery L. Lowe, available at
   https://secure3.lasvegasnevada.gov/eWarrantLookup/wanted_poster.aspx?
   HistNo=100374870&CaseNo=%27C1185093A%27,%27C1184664A%27
   ,%27C1184663A%27,%27C1184662A%27 (last visited May 21, 2019), attached to the Smith
   Decl. as Exhibit 23.


                                                    11
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 15 of 27 PageID #: 4073



                                             ARGUMENT

   I.     Defendants Should Be Sanctioned for Willfully Violating the Preservation Order
          and Jeopardizing the Integrity of these Proceedings.

          “Litigation is not a contest to see how much trouble you can cause your opponents. Those

   who treat it as such do so at their peril.” Hal Commodity Cycles Mgmt. Co. v. Kirsh, 825 F.2d

   1136, 1139 (7th Cir. 1987). Specifically, litigants who act in bad faith, as Defendants have here,

   may be sanctioned for their misconduct. Chambers v NASCO, Inc., 501 U.S. 32, 44 (1991).

          When a party’s misconduct is willful and lesser sanctions will not suffice, dispositive

   sanctions are appropriate. “[I]f the circumstances justify imposition of the ultimate penalty”—

   here, a default judgment—the “appropriateness of lesser sanctions need not be explored.” Fuery

   v. City of Chicago, 900 F.3d 450, 464 (7th Cir. 2018). The Court is not required to find prejudice

   or impose graduated sanctions. Id.

          A.      The Court May Issue a Default Judgment to Sanction Defendants’ Bad Faith,
                  Willful Misconduct Under Its Inherent Authority.

   The Court’s power to sanction litigants is inherent and derives from the Court’s need “to manage

   [its] own affairs so as to achieve the orderly and expeditious disposition of cases.” Link v. Wabash

   R. Co., 370 U.S. 626, 630-31 (1962). To impose sanctions under its inherent authority, a “court

   must first make a finding of ‘bad faith, designed to obstruct the judicial process, or a violation of

   a court order.’” Fuery, 900 F.3d at 463-64 (quoting Tucker v. Williams, 682 F.3d 654, 662

   (7th Cir. 2012)).

          Bad faith abounds here, as it did in Fuery. There, the Seventh Circuit upheld the trial court’s

   decision to issue defendant, an off-duty police officer who had been involved in a road rage

   incident, a judgment notwithstanding the verdict, denying plaintiffs a multi-million dollar jury

   award as a sanction for the plaintiffs’ and their attorney’s repeated misconduct during the trial,

   including: a “lack of candor” regarding the release of evidence to the media; and violations of the


                                                    12
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 16 of 27 PageID #: 4074



   court’s orders granting motions in limine. Fuery, 900 F.3d at 455. The lack of candor caused the

   court to spend “significant time and resources trying to unravel the origin of the disclosure” and

   ultimately the court did not find counsel’s “explanation to be credible.” Id. at 460.

          Here, as there, Defendants chose not to act with candor, they have offered incredible

   explanations for their misconduct, and in doing so are causing a drain on the Court’s resources.11

   Specifically, they lied by omission, withholding evidence of their transfer of the Big Cats to

   Mr. Lowe for more than a month, knowing that each day PETA was engaging in costly pre-trial

   preparation, and then springing the information in a court filing two weeks prior to the deadline to

   serve expert reports. In an attempt to shield each other, Mr. and Mrs. Stark lied about what they

   knew about their respective contumacious conduct. T. Stark Tr. 20:17-22:16 (testifying Red River

   Safari does not exist); M. Stark Tr. 46:10-47:13 (testifying Red River Safari’s job postings and

   web presence must be fake), attached to the Smith Decl. as Exhibit 25; ECF No. 204-12

   (Defendants’ interrogatory responses regarding Red River Safari, falsely stating “no responsive

   information exists” regarding plans to transfer animals between Defendants and Red River Safari,

   that Red River Safari possesses no assets, has no animals or plans to acquire any animals, has been

   party to no transactions, has no current or intended location, and has no officers, staff, volunteers,

   or other personnel).




   11
      The misconduct at issue does not appear to be the only instance of false and misleading
   testimony by Defendants. For example, while Mr. Stark denied purchasing Big Cats during the
   hearing for a Temporary Restraining Order, ECF No. 46-1 at 87:19-88:13, he admitted to
   purchasing hybrid Big Cats during his deposition. See T. Stark Tr. 278:20-281:10, 282:5-19,
   291:4-292:2, 302:25-303:14, attached to the Smith Decl. as Exhibit 24. Incomplete text messages
   produced by Defendants also appear to show examples of Mr. Stark purchasing Big Cats from
   third parties. See, e.g., ECF No. 184-5, at 27, 35-41, 73-77, and 102-105. PETA reserves the right
   to move for additional sanctions against Defendants after it receives the results of the April 10,
   2019, inspection of Mr. Stark’s electronic device that are currently in the possession of
   Defendants’ counsel.


                                                    13
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 17 of 27 PageID #: 4075



             They are trying to mislead the Court about their motives, offering a nonsensical

   justification for their unjustifiable misdeed. See ECF No. 205, at 10. In fact, Defendants’ flimsy

   explanation only raises more questions. Since the transfer documents are dated the same day that

   Mr. Stark reportedly suffered a heart attack at 2:00 a.m., did Mr. Lowe bring the transfer papers to

   the hospital? If the transfer was truly justified, why would Mr. Stark conceal it from his wife and

   from his corporation’s lawyer? Was Mr. Stark not also acting on WIN’s behalf when he transferred

   the Big Cats that, prior to this litigation, were central to the organization’s revenue raising

   operation, the Tiger Baby Playtime events?

             Because “dishonesty to the Court alone is sufficient to merit dismissal of a claim,” Fuery,

   900 F.3d at 467 (citation omitted), Defendants’ deception supports a sanction of default judgment

   here.12

             Even if Defendants had been forthcoming about their misconduct, dispositive sanctions

   would still be merited to address Defendants’ blatant violation of the Court’s Preservation Order.

   In Fuery, plaintiffs’ counsel elicited testimony the court had ruled inadmissible, and although

   plaintiffs played no role in this misconduct, their attorney’s defiance cost them millions of dollars.

   Here, sanctions are even more justified because the violation of the Preservation Order can be

   attributed directly to Defendants’ willful misconduct. In Fuery, plaintiffs’ counsel snuck in

   inadmissible evidence to influence the outcome of the trial in her clients’ favor. Here, to deny

   PETA a significant portion of the remedy it seeks, Defendants enlisted Mr. Lowe to assume legal

   control of the evidence that the Court had ordered preserved. Here, as there, this bad faith violation

   of the Court’s order merits terminal sanctions.


   12
     Defendants’ deception is not new and the Court can, and should, consider the latest misconduct
   against the backdrop of Defendants’ prior bad faith. As PETA has explained, Defendants lied about
   the circumstances surrounding the premature separation of a Big Cat Cub from her mother. ECF
   No. 193.


                                                     14
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 18 of 27 PageID #: 4076



          B.       Defendants’ Defiance Will Not Be Deterred by Lesser Sanctions.

          Defendants’ latest misconduct follows a well-documented history of deceit. Together, their

   current and prior misconduct taint the entirety of these proceedings, and further justifies the

   imposition of a default judgment. While the circumstances are such that the Court need not explore

   or impose lesser sanctions, Fuery, 900 F.3d at 464, the docket shows, as collected above, that

   Defendants have been hit with lesser sanctions and each time they have engaged in further

   obstreperous misconduct, undeterred. Lesser sanctions simply have not worked.

          Further evidence that lesser sanctions would be futile may be found in the fact that

   Defendants could purge themselves of their contempt by convincing their co-conspirator to return

   the Big Cats to WIN’s inventory, and they have not. This would be a particularly reasonable step

   to take if, as Mr. Stark claims, the transfer was truly a reaction to his failing health, staffing

   shortfalls, and an inability to secure veterinary care. As Mr. Stark’s health scare has apparently

   passed, and he has had another month to recruit a new veterinarian, he could have regained control

   over the Big Cats. The fact that he has not—indeed, that he has signaled to the Court, through

   counsel, that he intends to move to dismiss the case as moot, ECF No. 205, at 10—demonstrates

   that the transfer was made in bad faith to attempt to evade the Court’s authority and jurisdiction.

   It is clear that Defendants’ misconduct will continue to escalate until they have found a way to

   wriggle free from this lawsuit. Because Defendants’ current misconduct was willful, and is part of

   a pattern of bad faith that has persisted despite lesser sanctions, default judgment is the appropriate

   sanction now.

          C.       The Court Should Order the Big Cats Transferred to Reputable Sanctuaries.

          Crucially, to ensure the safety of the Big Cats and to grant PETA meaningful relief, the

   Court’s order for default judgment should also include a permanent injunction against Defendants

   and Mr. Lowe terminating their ownership and possessory rights with respect to the Big Cats and


                                                     15
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 19 of 27 PageID #: 4077



   issuing and order appointing a guardian ad litem to determine the most appropriate placement for

   the forfeited animals, consistent with the remedy PETA seeks in the Complaint.13 Anything less

   would leave the Big Cats at risk of further serious harm, and would reward Defendants’ and

   Mr. Lowe’s misconduct. This is especially crucial in light of Defendants’ representations to the

   Court, discussed above, that Tim Stark is unable to provide care for the Big Cats because of his

   health issues and because he has been unable to secure the services of an attending veterinarian,

   and in light of Mr. Lowe’s history of interfering with PETA’s ESA litigation.

           D.      Defendants Should Be Required to Compensate PETA for All Costs Incurred
                   Since the Unlawful Transfer Through the Adjudication of this Motion.

           In addition to issuing dispositive sanctions, courts can exercise their inherent powers to

   sanction misbehaving litigants by awarding fees to compensate the injured party. Goodyear Tire

   & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (“a sanction, when imposed pursuant to

   civil procedures, must be compensatory rather than punitive in nature.”).

           Here, a fees award is particularly merited because Defendants concealed their misconduct

   for more than a month, knowing that during this month PETA was engaging in costly pre-trial

   preparation. In light of this, the Court should not only award PETA the costs and fees incurred in

   bringing and litigating this motion, it should award PETA the expenses incurred in preparing this

   case during the month that Defendants hid their malfeasance. This would compensate PETA for

   resources wasted by Defendants’ decision to conceal their willful spoliation of the evidence central

   to this suit.




   13
     If this relief is granted, PETA will provide any evidence the guardian ad litem requires to decide
   the appropriate placement for the Big Cats.


                                                   16
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 20 of 27 PageID #: 4078



   II.       This Court Can and Should Hold Defendants in Contempt and Order Mr. Lowe to
             Show Cause Why He Should Not Be Held In Contempt.

             In addition to sanctioning Defendants’ misconduct, this Court can and should hold

   Defendants in contempt and order Mr. Lowe to show cause why he should not be held in contempt.

             A.     Defendants Should Be Held in Contempt for Violating the Court’s
                    Preservation Order.

             The Court may find Defendants are in contempt if clear and convincing evidence shows

   that Defendants violated a court order. Bailey v. Roob, 567 F.3d 930, 934-35 (7th Cir. 2009).

             Specifically, as applied here, the evidence must show four things: (1) that the Preservation

   Order set forth an unambiguous command; (2) that Defendants violated that command; (3) that

   their violation was significant—that is, that Defendants did not substantially comply with the

   Preservation Order; and (4) that Defendants failed to take steps to reasonably and diligently

   comply with the Preservation Order. Id. at 935 (citing Prima Tek II, LLC v. Klerk’s Plastic

   Industries, B.V., 525 F.3d 533, 543 (7th Cir. 2008)).

             A finding of willfulness is not required. Id.; see also F.T.C. v. Trudeau, 579 F.3d 754, 763

   (7th Cir. 2009) (contempt may be found if a “party has not been reasonably diligent and energetic

   in attempting to accomplish what was ordered.”).

                    1.      The Preservation Order Unambiguously Required Defendants to Retain
                            Possession, Custody, and Control Over the Big Cats They Possessed
                            When the Order Was Issued.

             The Preservation Order could not be clearer. It requires Defendants, who were then

   Respondents, to “preserve all tangible and documentary evidence relating to (and including) the

   the tigers, lions, and hybrids thereof in Respondents’ possession, custody, and control.” (Emphasis

   added.)

             Indeed, for nearly two years, Defendants did not question the clarity of the Preservation

   Order. That Defendants chose not to petition the Court for modification or clarification is significant.


                                                     17
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 21 of 27 PageID #: 4079



   Where a litigant fails to petition for modification of clarification of an order he claims is unclear, he

   “cannot argue that [the Court’s order] is too vague to be enforced. Szabo v. U.S. Marine Corp.,

   819 F.2d 714, 718 (7th Cir. 1987), amended, (7th Cir. May 27, 1987). Here, Defendants “acted at

   their peril” when they “undertook to make their own determination of what the [Preservation Order]

   meant.” McComb v. Jacksonville Paper Co., 336 U.S. 187, 192 (1949).

           Defendants tortured the English language in an effort to claim that the Preservation Order did

   not mean what it plainly said. They claim they could not possibly be required to preserve the Big

   Cats because they are animals and will age. But the Preservation Order does not require Defendant

   to prevent the Big Cats from aging. It requires Defendants to preserve the Big Cats. There is no

   interpretation of the clear language of the Preservation Order under which it would be permissible

   to transfer possession, custody, or control of the Big Cats, which is what Defendants have done.14

           Further, Defendants cannot credibly argue that the Preservation Order only applies to

   Mr. Stark. The Preservation Order does not limit its reach only to the Defendant who holds the

   USDA license to exhibit the Big Cats. Rather, it binds each Defendant to the requirement to

   preserve all the Big Cats in their possession, custody, and control. Even if the Preservation Order

   distinguished between Defendants, each has culpability here, as they all owe a fiduciary duty to

   the corporate defendant—and to the Big Cats. See, e.g., ECF No. 210-5 (Wildlife In Need &

   Wildlife In Deed, Inc., IRS Form 990, 2016).




   14
     While there is no question of the Court’s intent here, PETA notes numerous cases exist in which
   courts hold parties responsible for preserving evidence capable of aging or expiring. See, e.g.,
   Monsanto Prod. Supply LLC v. Rosentreter, No. 3:16-cv-3038, 2016 WL 4197573, at *3-*6
   (C.D. Ill. Aug. 9, 2016) (finding party violated discovery obligations with regard to farmland and
   seeds by transferring title and conducting farming operations, and granting opposing party’s
   motions for contempt and default judgment); Cooper v. United Vaccines, Inc., 117 F. Supp. 2d
   864, 875 (E.D. Wis. 2000) (holding a party responsible for preserving a vaccine).


                                                      18
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 22 of 27 PageID #: 4080



                  2.      Defendants Violated the Preservation Order.

          There can be no doubt that Defendants violated the Preservation Order. When the

   Preservation Order was entered, Defendants’ records showed that they had approximately two

   dozen Big Cats in their inventory. Today these records show that they have none. The transfer

   paperwork and Defendants’ own admissions establish, by clear and convincing evidence, that the

   Big Cats formerly held under Mr. Stark’s USDA license are now held under Mr. Lowe’s.

                  3.      Defendants’ Violation of the Preservation Order Was Significant.

          Defendants’ violation of the Preservation Order was significant. Defendants made no effort

   to substantially comply with the Preservation Order’s command to preserve the Big Cats in their

   possession, custody and control. Deciding it would be clever to divest themselves of their interest

   in the Big Cats, Defendants transferred title in all of them to Mr. Lowe. Mr. Stark is so convinced

   that the transfer is complete that he claims this suit should be dismissed as moot.

          Mrs. Stark and WIN fare no better. They were on notice, through letters sent from PETA’s

   counsel to their own, that Mr. Stark and Mr. Lowe appeared to be forming a partnership that, in all

   likelihood, could lead to the transfer of the Big Cats. See, e.g., ECF No. 204 Ex. 8. Assuming they

   truly knew nothing of this venture, which strains credulity, Defendants chose not to investigate the

   development despite affirming interrogatory responses on it under penalty of perjury.

   ECF No. 204, Ex. 12. Rather than require Mr. Stark not to transfer the Big Cats to Mr. Lowe,

   Defendants purportedly left the two to their own devices. They made no attempt to comply with

   the Preservation Order.

          They had the same response when PETA challenged the absurdity of Defendants’ newly

   narrowed interpretation of the scope of the Preservation Order. Defendants claimed that the

   Preservation Order was subject to differing interpretations and failed to move to clarify it, long

   after having negotiated its language and consenting to its entry as an order of the Court in a


                                                   19
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 23 of 27 PageID #: 4081



   proceeding the entire purpose of which was to prevent the result that now has come to pass. As a

   result, they stood by Mr. Stark as he transferred away control of the Big Cats, in violation of the

   plain language of the Preservation Order.

          Now, unless the Court intervenes, Mr. Lowe will be free to transfer the Big Cats out of the

   Southern District and out of Indiana. He will be free to intermingle the Big Cats with his own, to

   pass off Defendants’ Big Cats as his own, and to avoid identification of the cats at issue. Forcing

   PETA and the Court to pursue Mr. Lowe to regain control over the Big Cats is the exact opposite

   of what the Preservation Order was meant to achieve.

                  4.      Defendants Failed to Take Steps to Comply with the Preservation Order.

          Defendants had to keep the Big Cats in their inventory. They chose not to. The transfer

   paperwork and Defendants’ own admissions provide the clear and convincing evidence necessary

   to establish that Defendants elected to divest themselves of their Big Cat inventory.

          Defendants significantly violated the Preservation Order’s unambiguous command, and

   made no serious effort to comply. This is contempt in its purest form.

          B.      Mr. Lowe Should Be Required to Show Cause Why He Should Not Be Held in
                  Contempt for Aiding and Abetting.

          Courts have the power to punish non-parties who knowingly aid and abet a party’s violation

   of a court order. If courts lacked such power, “named parties could easy thwart the [court’s orders]

   by operating through others.” S.E.C. v. Homa, 514 F.3d 661, 674 (7th Cir. 2008). The power to

   punish non-party contempt confers personal jurisdiction over non-resident contemnors who

   knowingly and actively aid and abet a party’s violation of a court’s order. Id. at 673 (citing

   Waffenschmidt v. MacKay, 763 F.2d 711, 714 (5th Cir. 1985)).




                                                   20
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 24 of 27 PageID #: 4082



           Thus, for the Court to find that Mr. Lowe is in contempt, the evidence must show two

   things: (1) that he was aware of the Preservation Order; and (2) that worked in active concert or

   participation with Defendants to violate it. Fed. R. Civ. P. 65(d)(2)(C).

                      1.   Mr. Lowe Had Actual Knowledge of the Court’s Order.

           Mr. Lowe had actual knowledge of the Preservation Order. He received notice of it on

   February 19, 2019, when he was copied on a letter sent from PETA’s counsel to Mr. Stark and

   Defendants’ counsel, addressing the apparent collaboration between Mr. Stark and Mr. Lowe. See

   Letter from Asher Smith to Clay Culotta and Tim Stark (Feb. 19, 2019), attached to the Smith

   Decl. as Exhibit 26. The letter not only lays out the specific terms of the Preservation Order, it puts

   Mr. Lowe on notice that if “a partnership exists” between Mr. Lowe and Mr. Stark, “Mr. Lowe

   and Red River Safari are now bound by the evidence preservation and preliminary injunction

   orders entered by Judge Richard L. Young in this case.” Id.

           The evidence establishes that Mr. Lowe had actual knowledge of the Preservation Order

   and violated it.

                      2.   Mr. Lowe Worked in Active Concert or Participation with Defendants to
                           Violate the Preservation Order.

           The evidence further shows that Mr. Lowe was actively aiding and abetting Defendants’

   violation of the Preservation Order.

           First, Mr. Lowe not only voluntarily accepted title of Defendants’ Big Cats, he apparently

   facilitated the transfer. The transfer paperwork is dated April 11, 2019, the day Mr. Stark was

   reportedly hospitalized after suffering a heart attack at 2:00 a.m. Since it is highly unlikely that

   Mr. Stark thought to grab transfer paperwork on his way to the hospital, Mr. Lowe must have taken

   affirmative steps to orchestrate the transfer, either by bringing the transfer paperwork to

   Mr. Stark’s bedside or completing it at his direction elsewhere.



                                                     21
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 25 of 27 PageID #: 4083



          Second, Mr. Lowe joined Mr. Stark in concealing the transfer for more than month.

          Third, Mr. Lowe and Mr. Stark are actively engaged in a partnership to develop a new

   zoo-type facility in Oklahoma. They have announced their intention to combine their inventories,

   and the transfer paperwork indicates on its face that the Big Cats may be physically moved at a

   later date. See ECF Nos. 203, 210. Absent Court intervention, the Defendants and Lowe are likely

   to transfer the Big Cats to one or more of Lowe’s facilities in Oklahoma.

          Finally, Mr. Lowe is well aware, given his prior involvement in taking possession of Big

   Cats at issue in PETA’s ESA litigation, that he could at any time purge himself of his contempt by

   relinquishing the Big Cats to the Court. If he had accepted the Big Cats in good faith, this is what

   he would do upon learning that he was duped into aiding Defendants’ violation of the Preservation

   Order. Instead, as he made clear, he has no respect for court orders that restrict the exploitation of

   Big Cats. He would not abide by such an order, and would take the matter all the way “to the

   Supreme Court.” Lowe Tr. 115:2-12.

          The evidence shows that Mr. Lowe knowingly and actively conspired with Mr. Stark to

   violate the Preservation Order. Together they conspired to blow up this case. Together they should

   answer for their contempt.

                                             CONCLUSION

          For the reasons set forth above, PETA respectfully requests that the Court grant its motions

   and enter orders as described above.

   Dated: May 22, 2019                                   Respectfully Submitted,

                                                         /s/ Brian Lewis
                                                         Brian W. Lewis
                                                           Brian.Lewis@btlaw.com
                                                         Paul T. Olszowka
                                                           Paul.Olszowka@btlaw.com
                                                         BARNES & THORNBURG LLP
                                                         One North Wacker Drive, Suite 4400


                                                    22
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 26 of 27 PageID #: 4084



                                             Chicago, Illinois 60606
                                             Telephone: 312- 357-1313
                                             Facsimile: 312-759-5646

                                             Caitlin Hawks
                                              CaitlinH@petaf.org
                                             Gabriel Walters
                                              GabeW@petaf.org
                                             Asher Smith
                                              AsherS@petaf.org
                                             PETA FOUNDATION
                                             1536 16th Street, NW
                                             Washington, DC 20036
                                             Telephone: (202) 483-7382
                                             Facsimile: (202) 540-2208

                                             Attorneys for People for the Ethical
                                             Treatment of Animals, Inc




                                        23
Case 4:17-cv-00186-RLY-DML Document 223 Filed 05/22/19 Page 27 of 27 PageID #: 4085



                                  CERTIFICATE OF SERVICE

          I, Brian Lewis, an attorney, certify that on May 22, 2019, the foregoing document was

   served via the Court’s ECF system to the attorney of record for the Defendants in this case,

   J. Clayton Culotta, 815 E. Market Street, New Albany, IN 47150, clayculotta@culottalaw.com, via

   electronic mail to Defendant Timothy L. Stark, pro se, 3320 Jack Teeple Road, Charlestown, IN

   47111, wildlifeinneed@aol.com; and via electronic mail, U.S. Mail, and Federal Express to

   non-party Jeff Lowe, 25803 N County Road 3250,Wynnewood, OK 73098, 21619 Jimbo Road,

   Thackerville, OK 73459, returnprice@hotmail.com.



   Dated: May 22, 2019                                /s/ Brian Lewis
                                                      Brian W. Lewis
                                                        Brian.Lewis@btlaw.com
                                                      Paul T. Olszowka
                                                        Paul.Olszowka@btlaw.com
                                                      BARNES & THORNBURG LLP
                                                      One North Wacker Drive, Suite 4400
                                                      Chicago, Illinois 60606
                                                      Telephone: 312- 357-1313
                                                      Facsimile: 312-759-5646

                                                      Caitlin Hawks
                                                       CaitlinH@petaf.org
                                                      Gabriel Walters
                                                       GabeW@petaf.org
                                                      Asher Smith
                                                       AsherS@petaf.org
                                                      PETA FOUNDATION
                                                      1536 16th Street, NW
                                                      Washington, DC 20036
                                                      Telephone: (202) 483-7382
                                                      Facsimile: (202) 540-2208

                                                      Attorneys for People for the Ethical
                                                      Treatment of Animals, Inc.




                                                 24
